DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 3/25/2019 have been considered by the examiner.

Response to Arguments
Applicant’s argument to the 35 USC 103 rejection has been fully considered but they are not persuasive.

Applicant asserts that Rohani fails to disclose or make obvious the features of independent claims 1. Specifically, the applicant asserts that Rohani fails to disclose or make obvious the features of amended independent claim 1 which has been rewritten and states “using the one control command acquired in the first step and the feature amount as inputs, wherein each of the N control commands is a signal indicating an intention to maneuver the moving body. 

The Examiner respectfully disagrees with this based on teachings of Rohani and Sato. See the teaching of Rohani highlighted in Rohani, fig 5 & [0072] that describes the control and actuation system 150 which is configured to implement the plan to an end point, and is further configured to control vehicle operable elements 510 of the vehicle in accordance with the relevant functional task(s) to be performed, and/or to receive feedback information from the vehicle operable elements 510.  Also, see the teaching of Sato [0132-0134] that describes the vehicle control unit which is connected to the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rohani (US 20180247160) in view of Sato (US 20170213457)

Regarding claim 1, Rohani teaches a moving body control apparatus for controlling a moving body, the moving body control apparatus comprising: an acquisition device for acquiring one controlamong N control commands for the moving body and an image of a view in a traveling direction of the moving body, where N is an integer greater than or equal to 2; (Rohani, [0094] “The controller 612 can be configured to receive and send data from and to the radar system 402, the LIDAR system 404, the vision system 406, and the vehicle subsystem 614 including the machine learning system 110”. See also Figs 5 & 6 that depict the vehicle operable outputs that is attained from input data from the vision system, LIDAR system, etc.) and an information processing device that selects one control command machine learning model corresponding to the one control command from among N control command machine learning models, and uses the one control command machinone control command acquired by the acquisition device as an input. (Rohani [0102], See Fig 6 that depicts a multi-layer control system, the system includes a plurality of planning layers or levels. [1012] “the system. Each respective neural network receives data and generates output data associated with the functional task associated with the respective neural network. Output data of one or more neural networks of a planning layer may be shared between different neural networks of the same planning layer as a way of providing additional input data for the one or more neural networks of same planning layers.

Rohani does not teach the information processing device that includes a feature amount extraction machine learning model and N control command machine learning models respectively corresponding to the N control commands, wherein the information processing device uses the feature amount extraction machine learning model to calculate, from the image acquired by the acquisition device, a feature amount associated with the one control command acquired by the acquisition device and indicating a feature of an object, using the one control command and the image acquired by the acquisition device and the feature amount as inputs and each of the N control commands is a signal indicating an intention to maneuver the moving body.  

Sato discloses an information processing device that includes a feature amount extraction machine learning model and N control command machine learning models respectively corresponding to the N control commands, wherein the information processing device uses the feature amount extraction machine learning model to calculate, from the image acquired by the acquisition device, a feature amount associated with the one control command acquired by the acquisition device and indicating a feature of an object, (Sato [0106] “A general purpose image recognition system capable of detecting any object such as a vehicle or a pedestrian is known. Also in the automobile and the computing system of the present invention, a well-known general-purpose image recognition system can be used. As a method for detecting pedestrians and other vehicles, it is known that HOG (Histograms of Oriented Gradients) feature amount extraction, threshold learning by SVM (Support Vector Machine) which is one of machine learning methods”.) using the one control command and the image acquired by the acquisition device and the feature amount as inputs and each of the N controls is a signal indicating an intention to maneuver the moving body. (Sato [0125] “The control unit 129 accumulates the experience information of the subject vehicle based on various information input from the detection unit 121, the vehicle information input unit 122, the positioning unit 123, and the map information input unit 124 in the storage unit 19. The experience information of the subject vehicle includes various data (time series information and the like) obtained by the detection unit 121, the vehicle information input unit 122, the positioning unit 123, and the map information input unit 124 and the various data as input data. And a result (learning information) obtained by calculation using a predetermined learning algorithm”. See also Rohani [0072] “Control and actuation system 150 is configured to implement the plan to an end point, and is further configured to control vehicle operable elements 510 of the vehicle in accordance with the relevant functional task(s) to be performed, and/or to receive feedback information from the vehicle operable elements 510”. See also Sato [0133] “The vehicle control unit 130 includes various electronic control devices such as an engine ECU (Electronic Control Unit) 130 a, a brake ECU 130 b, a steering angle ECU 130 c, a stability ECU 130 d, and the like. The engine ECU 130 a issues a control command according to the operation amount of the accelerator pedal and the state of the engine, and controls the output of the engine. The brake ECU 130b controls the braking force of the brake according to the operation amount of the brake pedal. The steering angle ECU 130 c controls the steering angle of the steering wheel. The stability ECU d controls the traveling stability of the vehicle”) 

It would have been obvious to one of ordinary skill in the art to modify the moving body control apparatus as taught in Rohani to improve the autonomous driving capability of the host vehicle with the image recognition system capability and machine learning methods as taught in Sato.

Regarding claim 3, modified Rohani teaches the moving body control apparatus according to claim 1, wherein each of the N control command machine learning models is a neural network model. (Rohani, see Fig 6 that depicts the multiple machine learning models as a neural network, [1012] “Each planning layer or level includes one or more neural networks. Each neural network of each planning layer is associated with a different functional task for autonomous operation of a mobile robot or vehicle. Each respective neural network receives data and generates output data associated with the functional task associated with the respective neural network”.)

Regarding claim 4, modified Rohani teaches the moving body control apparatus according to claim 1, wherein the one control command includes at least one of turn left, turn right, stop, go forward, make a U-turn, and change lanes, (Rohani [0086]” the motion planning functional layer 106 may comprise at least one functional task 140 that corresponds to a specific command such as turn left, turn right, go straight ahead (follow the road), avoid an obstacle”.) and the control parameter includes at least one of a speed and a steering angle. (Rohani, Fig 1, [0086] ” the planning system 100 includes a motion planning functional layer 106 responsible for defining a local path to follow and determining commands such as steering and speed control commands for controlling the vehicle”.)

Regarding claim 5, modified Rohani teaches a moving body control method for controlling a moving body, the moving body control method comprising: a first step of acquiring one control command among N control commands for the moving body and an image of a view in a traveling direction of the moving body, where N is an integer greater than or equal to 2; (Rohani [0094] “The controller 612 can be configured to receive and send data from and to the radar system 402, the LIDAR system 404, the vision system 406, and the vehicle subsystem 614 including the machine learning system 110”.) a second step of using a feature amount extraction machine learning model to calculate, from the image acquired in the first step, a feature amount associated with the one control command acquired in the first step and indicating a feature of an object; (Sato [0104] “Examples of the “detected object” include pedestrians, other vehicles, shoulder, utility pole, traffic signal, crosswalk, various signs, and the like”. See also Sato [0105] “An operation control method is known in which a drivers driving operation at the time of manual operation is machine learned and the driving support control or the automatic driving control is executed with reference to the learning result”.) and a third step of selecting one control command machine learning model corresponding to the one control command from among N control command machine learning models respectively corresponding to the N control commands, and using the one control command machine learning model to output a control parameter for controlling the moving body, using the one control command acquired in the first step and the feature amount as inputs, wherein each of the N control commands is a signal indicating an intention to maneuver the moving body. (Rohani See Fig 3 that depicts the machine multi-layer machine learning models.  See also Rohani [0072] “Control and actuation system 150 is configured to implement the plan to an end point, and is further configured to control vehicle operable elements 510 of the vehicle in accordance with the relevant functional task(s) to be performed, and/or to receive feedback information from the vehicle operable elements 510”. See also Sato [0133] “The vehicle control unit 130 includes various electronic control devices such as an engine ECU (Electronic Control Unit) 130 a, a brake ECU 130 b, a steering angle ECU 130 c, a stability ECU 130 d, and the like. The engine ECU 130 a issues a control command according to the operation amount of the accelerator pedal and 

Regarding claim 6, modified Rohani teaches a training method for the moving body control apparatus according to claim 1, (Rohani Fig 2, [0077] “The planning computing system 100 includes machine learning system 110 illustrated in FIG. 2 which may be used by at least one or all of the mission planning layer 102, the behavior planning layer 104, and the motion planning layer 106. In an example embodiment, each layer 102, 104, 106 independently applies machine learning 304, on each layer and separate from the other layers, to perform or implement functional tasks for that particular planning functional layer”. See also Fig 3) the training method comprising: a first step of training the feature amount extraction machine learning model (Sato [0105] “An operation control method is known in which a drivers driving operation at the time of manual operation is machine learned and the driving support control or the automatic driving control is executed with reference to the learning result”.) and the N control command machine learning models using first training data that takes the N control commands for the moving body and a plurality of images of a view in a traveling direction of the moving body as inputs, and includes a plurality of control parameters for controlling the moving body correct answers, , the plurality of images respectively corresponding to the N control commands, and the plurality of control parameters respectively corresponding to the N control commands. (Rohani Fig 6 that depicts the multi-layer machine learning model. [0103] “A functional task may include planning or performing an action, and may include operating the system 1000 or a device or subsystem of an autonomous vehicle such as vehicle 1105”. See also [0104] “As shown in FIG. 6, the system 1000 includes a mission planning layer 1002, a behavior planning layer 1004, a motion planning layer 1006, 

Regarding claim 7, modified Rohani teaches the training method according to claim 6, further comprising: a second step of training the feature amount extraction machine learning model using second training data that takes the plurality of images as inputs (Sato [0106] “A general purpose image recognition system capable of detecting any object such as a vehicle or a pedestrian is known. Also in the automobile and the computing system of the present invention, a well-known general-purpose image recognition system can be used. As a method for detecting pedestrians and other vehicles, it is known that HOG (Histograms of Oriented Gradients) feature amount extraction, threshold learning by SVM (Support Vector Machine) which is one of machine learning methods”.) and includes the N control commands as correct answers, wherein the second step is performed before the first step. (Rohani, see Fig 6 that depicts the multi-layer machine learning model. [0118] “The vehicle control system 1115 comprises a plurality of sensors 1110 located about the vehicle 1105 and one or more wireless transceivers 1130 each coupled to a controller, such as a processor 1102 (FIG. 8), of the vehicle control system 1115. The plurality of sensors 1110 comprise one or more digital cameras 1112”. See also [0112] “The motion planning layer 1006 defines a series of motion tasks 1, 2, etc., based on data 1180 received from one or both mission planning layer 1002 and behavior planning layer 1004. Motion planning layer 1006 aggregates the data 1180 and passes this directly to a processor, such as processor 

Regarding claim 8, modified Rohani teaches the training method according to claim 7, further comprising: a third step of training the feature amount extraction machine learning model using a constraint condition that restricts a possible operating state of the moving body, (Sato [0106] “A general purpose image recognition system capable of detecting any object such as a vehicle or a pedestrian is known. Also in the automobile and the computing system of the present invention, a well-known general-purpose image recognition system can be used. As a method for detecting pedestrians and other vehicles, it is known that HOG (Histograms of Oriented Gradients) feature amount extraction, threshold learning by SVM (Support Vector Machine) which is one of machine learning methods”. See also Sato [0103] “Examples of the “driving operation amount” include an operation amount (accelerator operation amount) for adjusting the propulsive force of the host vehicle, at operation amount (brake operation amount) for adjusting the braking force of the own vehicle, a steering angle or an operation amount (steering operation amount) for adjusting the steering angular velocity”.) wherein the third step is performed after the second step. (Rohani Fig 6 that depicts the multi-layer machine learning model and behavior planning layer. See also Fig 3 that depicts the implementation of the behavior planning layer. [00083] “The behavior planning functional layer 104 assesses the optimal route and additional factors such as the surrounding environment, applicable driving rules, the presence of dynamic obstacles including vehicles and pedestrians, road constraints such as the number of lanes in a 

Regarding claim 9, modified Rohani teaches the training method according to claim 7, further comprising: a fourth step of training the feature amount extraction machine learning model using a traffic rule to be obeyed by the moving body, (Sato [0106] “A general purpose image recognition system capable of detecting any object such as a vehicle or a pedestrian is known. Also in the automobile and the computing system of the present invention, a well-known general-purpose image recognition system can be used. As a method for detecting pedestrians and other vehicles, it is known that HOG (Histograms of Oriented Gradients) feature amount extraction, threshold learning by SVM (Support Vector Machine) which is one of machine learning methods, see also Sato [0104] “Examples of the “detected object” include pedestrians, other vehicles, shoulder, utility pole, traffic signal, crosswalk, various signs, and the like”) wherein the fourth step is performed after the second step. . (Rohani Fig 6 that depicts the multi-layer machine learning model and behavior planning layer. See also Fig 3 that depicts the implementation of the behavior planning layer. [00083] “The behavior planning functional layer 104 assesses the optimal route and additional factors such as the surrounding environment, applicable driving rules, the presence of dynamic obstacles including vehicles and pedestrians, road constraints such as the number of lanes in a road and speed limits, safety concerns, and passenger convenience to define and select the appropriate functional tasks to enable the autonomous vehicle or mobile robot to navigate the route”. See also [1019] “The respective neural networks of the planning layers 1002, 1004, 1006 can be run or executed in parallel with the neural networks of a same or different planning layer”.)

Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a moving body control apparatus, moving body control method, and training mrthod.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Mikko Obioha, whose telephone number is 313-446-6532. The examiner can normally be reached Monday-Friday from 8:00 am to 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan, can be reached at 571-270-7016. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B      

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661